DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, A joint prosthesis system for converting a joint prosthesis from a first type to a more constrained second type in situ, including: a femoral component having an articular side, a bone facing side, and medial and lateral condylar portions, the medial and lateral condylar portions at least partially defining an intercondylar recess located therebetween and a transverse opening extending transverse to the articular side and bone facing side, the intercondylar recess intersecting the transverse opening; a first tibial assembly having a tibial baseplate component and a post extending therefrom; a first modular component separately formed from the femoral component and being configured to connect thereto, the first modular component having a camming surface configured to articulate with the post of the first tibial assembly; a second tibial assembly having a tibial baseplate component and a head extending therefrom, the head defining an axle opening extending therethrough; and an axle configured to be received within the axle opening and transverse opening so as to connect the second tibial assembly to the femoral component.
Also, the prior art, alone or in combination, does not teach or suggest, A joint prosthesis system, including: a femoral component having an articular side, a bone facing side, and medial and lateral .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774